Title: To James Madison from Joseph Jones, 25 January 1794
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 25th. Janry. 1794
I have yours inclosing a paper of the 20th. inst. which rather weakens than strengthens the report of the good fortune of the French in vanquishing and capturing the D. York & his army, and of the retaking Toulon—events if they shall be verified that cannot fail to make a deep impression on the British nation and increase the number of opponents to the prosecution of the War. The vote agt. refering to the S. T. the ways and means for raising the necessary sum for defence affords a gleam of hope that the influence of that department has not a majority in your House tho’ I fear it will be found from some determinations in the Senate that the greater number still consists of the old leven. If our legislature shall not by some proper regulations counteract the British policy respecting our commerce and in an effectual manner too, we shall be contemptible in the eyes of all other nations who possess ideas of independence and national honor—these things have to me appeared so proper that I was among the number of those who in this State before general regulations could be effected was disposed to enact laws to counteract so far as we were able the policy of their navigation act. It should have been among The first acts of the present general government and now when so many additional reasons concur to justify the measure it is astonishing to find any advocates for continuing the old System which is so pernicious to our prosperity and dishonorable to those who advocate and support it. Success attend your endeavours. Yr. friend & Servt
Jos. Jones
